American Century Quantitative Equity Funds, Inc. Statement of Additional Information Supplement Disciplined Growth Fund ■ Disciplined Growth 130/30 Fund Equity Growth Fund ■ Equity Growth 130/30 Fund NT Equity Growth Fund ■ Global Gold Fund Income & Growth Fund ■ International Core Equity Fund Long-Short Market Neutral Fund ■ Small Company Fund NT Small Company Fund ■ Strategic Inflation Opportunities Fund Utilities Fund ' Supplement dated September 1, 2010 ¡ Statement of Additional Information dated April 1, 2010 Effective November 1, 2010, the Long-Short Market Neutral Fund will be renamed the Equity Market Neutral Fund. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-694581009
